EXHIBIT 10.9

Ampex Corporation

135 East 57th Street

New York, New York 10022

Telephone (212) 935-6144

LOGO [g98792img001.jpg]

June 16, 2006

Mr. Joel D. Talcott

Ampex Corporation

Vice President and Secretary

1228 Douglas Street

Redwood City, California 94063

Dear Joel:

This letter confirms our discussion regarding the royalty collection incentive
opportunity for the 24-month period commencing January 1, 2006. Schedule A sets
forth the percentage of net royalties received (after deduction of withholding
taxes and any similar costs) that you and your team would be eligible to
receive.

Calculation of incentives at the applicable rates will be made at the end of
each six-month period and paid promptly thereafter. Royalty incentive payments
to team members, other than yourself, aggregating the percentage amounts set
forth in Schedule A will be divided in accordance with your recommendations
should management exercise its discretion to do so.

I wish you great success in your royalty collection efforts.

Yours sincerely,

 

/s/ Edward J. Bramson

Edward J. Bramson Chairman



--------------------------------------------------------------------------------

Schedule A

   Incentive Rates applicable to royalties        30-Jun-06     31-Dec-06    
30-Jun-07     31-Dec-07  

Running or fixed payment camcorder royalties other than Sony received in 6 month
period ending

   1 %   1 %   1 %   1 %

Running camcorder royalties - Sony received in 6 month period ending

   1.25 %   1.25 %   1.25 %   1.25 %

Running royalties on products other than camcorders pursuant to agreements
completed on or before (1)

   2.25 % *   2.25 % *   1.75 % *   1.25 % *

Fixed sum royalties for products other than camcorders as pursuant to agreements
completed before (1)

   2.25 % *   2.25 % *   1.75 % *   1.25 % *

--------------------------------------------------------------------------------

(1)

Royalties from licencees of digital still cameras that already have licences in
effect will be treated as new agreements for incentive purposes and will be
assumed to have been agreed in the period when the first royalty payment is
notified to Ampex

 - If Sony agreement covers camcorders in addition to other products all
royalties will be payable at the rate for products other than camcorders

 - Any payments resulting from conclusion of Kodak litigation will carry an
incentive rate of 1%

 * Includes 0.25% which may be distributed, at discretion of management, to team
members other than J. Talcott